Title: From Thomas Jefferson to Joseph T. Scott, 3 December 1807
From: Jefferson, Thomas
To: Scott, Joseph T.


                        
                            Sir
                            
                            Washington Dec. 3. 07. 
                        
                        I recieved last night your favor of Nov. 30. & the volume containing the geographical description of
                            Maryland & Delaware. I pray you to accept my thanks for it, & at the same time to permit me to become a subscriber for
                            the whole work.
                        Altho’ we have had two lives of General Washington, and a third is now advertising by some Northern
                            clergyman, something more is still wanting to render them faithful representations of the latter times at least. strong
                            personal predilections & antipathies sometimes, and sometimes a reserve & indecision unfriendly to true history leave
                            us as yet without a faithful picture of the first administration of this government and a just collation of it’s practices
                            & measures with the true principles of our constitution. I tender you my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    